Citation Nr: 1802715	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-20 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to an initial disability rating in excess of 50 percent for a mood disorder.

4. Entitlement to an initial compensable disability rating for pilonidal disease.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the claims folder. 

In December 2015, the Board remanded the case for further development.  The December 2015 decision also noted that entitlement to TDIU was raised by the record (see Rice v. Shinseki, 22 Vet. App. 447, 22 Vet. App. 447, 453-54 (2009)).

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the July 2017 Supplemental Statement of the Case (SSOC).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's right shoulder disability has not been shown to be etiologically related to service.

2. The Veteran's left shoulder disability has not been shown to be etiologically related to service.

3. The record evidence shows that the Veteran's service-connected mood disorder most nearly approximates occupational and social impairment with deficiencies in most areas, but does not more nearly approximate total occupational and social impairment.

4. The record evidence shows that the Veteran's service-connected pilonidal disease has manifested on less than 5 percent of the entire body; no topical or systemic therapy was required.

5. The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a left shoulder disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for an initial rating of 70 percent, but not higher, for mood disorder are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9435 (2017). 

4. The criteria for an initial compensable rating for pilonidal disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7820-7806 (2017).

5. The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of letters sent in May 2009 and March 2013, prior to the RO's initial unfavorable decisions.  The letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. §3.159 (2017).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Board further notes that the RO has attempted to schedule the Veteran for VA examinations to determine the nature and etiology of his right and left shoulder conditions, the current severity of his mood disorder and pilonidal disease, and his entitlement to TDIU.  The RO mailed the Veteran a letter to his most recent address in September 2016 notifying him that they were unable to contact him in regards to scheduling his examinations.  As he failed to respond within the 10 calendar days provided, the examinations were cancelled in the VA system.  The Veteran was again scheduled for examinations regarding his claims in May 2017; however, he failed to appear to the scheduled examinations.  

The Board notes that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that is practices were not regular.  See Ashley, 2 Vet. App. At 30.  Absent such clear evidence, timely delivery is assumed.  See id; see also Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994).  As the evidence of record shows that the Veteran's correct address was used in the September 2016 letter asking the Veteran to RSVP regarding the scheduling of his appointments and the mail did not come back as undeliverable, the Board finds that the Veteran was properly noticed of his responsibility to RSVP regarding VA examinations.  Furthermore, as the Veteran failed to report to the scheduled VA examinations, he assumes the risks associated with his failure to report.  See Turk v. Peake, 21 Vet. App. 556, 567-68 (2008).  Therefore, the Board will adjudicate the claims based on the evidence of record pursuant to 38 C.F.R. § 3.655(b).

Lastly, the Board finds that there has been substantial compliance with the prior Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Service Connection

A. Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

B. Right and Left Shoulder Disability Claims

1. Factual Background

The Veteran claims that he has right and left shoulder disabilities that are related to performing his military duties as a small boat seaman, which involved him working with equipment lowering boats in rough seas as well as from being involved in a fire fight in one of the engine rooms.

The Veteran's service treatment records contain an enlistment examination from April 1979 and a discharge examination from April 1982 both showing "Normal" results for "Upper extremities."  In his April 1982 report of medical history, the Veteran checked "Yes" for "Painful or 'trick' shoulder or elbow."

The Veteran's post-service treatment records show an MRI of the right shoulder in October 2002 indicating advanced tendinosis and focal full-thickness tear of anterior supraspinatus tendon.

VA treatment records shows that the Veteran underwent a left shoulder arthroscopy in December 2005.

June 2006 VA treatment records show that the Veteran reported left shoulder pain after a strong pull injury.  An assessment of recurrent left shoulder pain and probable impingement syndrome with possible partial re-tear of rotator cuff repair was provided at the time. 

In June 2008, the Veteran sought treatment with the VA and complained of right shoulder pain for the past 25 years.

VA treatment records from September 2011 show diagnoses of full thickness rotator cuff tears with displacement of both shoulders.  

A private medical opinion from November 2015 was provided by the Veteran primarily regarding his low back and neck conditions.  The private examiner opined that the Veteran's current diagnoses of cervical spondylosis and spondylolisthesis with disc herniations, stenosis, and cord compression, which includes symptoms of neck pain with upper extremity radiculopathy, shoulder pain, and limited range of motion are at least as likely as not a result of his in-service injuries.

2. Analysis

The Board finds that service connection for a right and left shoulder disability are not warranted.  

As the Veteran has been diagnosed with rotator cuff tears of both shoulders, a disability has been established for VA purposes.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability.

Although the Veteran checked "Yes" for "Painful or 'trick' shoulder or elbow," in his April 1982 report of medical history, the discharge examination in April 1982 showed normal results for his upper extremities.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has alleged continuous shoulder pain since service but there is no medical evidence linking the right and left shoulder disabilities to his duties in service.  Although a private medical opinion from November 2015 provided a positive nexus opinion regarding the Veteran's low back and neck conditions, the examiner did not provide a nexus regarding the Veteran's shoulder conditions.  The examiner actually attributed shoulder pain to the Veteran's back and neck conditions and did not discuss the shoulder conditions as separate disabilities.

The Veteran contends that his right and left shoulder disabilities are directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of shoulder pain.  However, the etiology of shoulder rotator cuff tears is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The preponderance of the evidence is against the claim for service connection for a right and left shoulder disability and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. Increased Ratings

A. Rules and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

B. Mood Disorder

1. Rules and Regulations

The Veteran's service-connected mood disorder is currently evaluated as 50 percent disabling effective September 4, 2012, under 38 C.F.R. § 4.130, DC 9435.  See 38 C.F.R. § 4.130, DC 9435 (2017).  

A 50 percent rating is assigned under DC 9435 for mood disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9435 for mood disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9435 for mood disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the General Rating Formula for Mental Disorders are not an exhaustive list, and instead are only examples of the type and degree of the symptoms, or their effects, that would justify a certain rating.  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

2. Factual Background

The Veteran's SSA medical records from January 2009 show that he was having thoughts of suicide, with no current planning or intent.

VA treatment records from June 2010 show that the Veteran reported feeling depressed with crying episodes and difficulty concentrating.
In August 2010, VA treatment records show that the Veteran reported to a pain clinic and demanded pain medication.  He was angry and difficult, and when leaving the clinic made a comment that he would kill himself because he was not being helped with his pain.

In September 2010, VA treatment records show that the Veteran was struggling to control impulsive acting out, and he was trying to be quieter and more patient.

VA treatment records from December 2010 show that the Veteran reported that his son does not speak to him, and he has no idea why his family members are keeping secrets from him. 

In March 2011, at a psychotherapy and case management appointment with the VA, the Veteran reported having visual hallucinations.  He also fell asleep on numerous occasions throughout the interview.

In May 2013, VA treatment records show that the Veteran appeared at a pain clinic again demanding narcotics.  He became upset and angry, and left the office voicing obscenities.

In July 2013, the Veteran was provided with a VA examination regarding his mental disorders.  The VA examiner diagnosed the Veteran with mood disorder NOS, cannabis dependence in remission, and alcohol abuse in sustained full remission.  A GAF score of 55 was provided.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran denied suicide attempts.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and neglect of personal appearance and hygiene.

At the May 2015 Board hearing, the Veteran reported that he did not have a lot of friends and that he stays to himself.  He stated that he lost his son and his wife, and that he is homeless now.  He also stated that he tried to commit suicide a couple of times but "chickened out" in the last second.  The Veteran noted that he has major anger control problems.

VA treatment records from December 2015 show that the Veteran was assessed at a moderate to high risk for suicide.  The Veteran denied any immediate/recent intent or plan to harm himself. 

3. Analysis

The Veteran contends that his service-connected mood disorder is more disabling than currently evaluated.  

In this case, the Board discerns no significant difference or fluctuation throughout the appeal period in either the number of symptoms due to the Veteran's mood disorder, the types of symptoms due to his mood disorder, or the overall impact of the Veteran's mood disorder symptoms on his social and occupational abilities.  

With the foregoing in mind, and in light of the Veteran's record showing thoughts of suicide, impaired impulse control, visual hallucinations, difficulty in adapting to stressful circumstances, neglect of personal hygiene, and mostly staying to himself, the Board finds that the Veteran's service-connected mood disorder warrants  a disability rating of 70 percent, but no higher.  

The Board is persuaded that the symptoms displayed by the Veteran establish that since his claim for an increased initial rating for his psychiatric disability in September 2012, it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warrants a 70 percent disability rating.

The Board finds that the service-connected mood disorder did not cause total occupational and social impairment at any time during the appeal period.  The evidence also does not suggest that the Veteran's adjustment disorder with anxiety caused gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent disability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  The Board acknowledges the March 2011 VA treatment record noting hallucinations, but they were not shown to be persistent.  In short, the Veteran's symptoms in most areas are significant, but have not risen to the level of severity contemplated by those examples in the total rating.

Accordingly, the Board finds that a schedular rating of 70 percent, but no higher, is warranted for the Veteran's service-connected mood disorder.  

C. Pilonidal Disease
      
1. Rules and Regulations

The Veteran's service-connected pilonidal disease is currently evaluated with a noncompensable disability rating, effective September 4, 2012, under 38 C.F.R. § 4.130, DC 7820-7806.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7820 (2017).  

The initial rating for the Veteran's pilonidal disease was assigned under hyphenated Diagnostic Codes 7820-7806 for infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases), and dermatitis or eczema.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Under Diagnostic Code 7820, infections of the skin not listed elsewhere can be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.

Diagnostic Code 7806, for dermatitis or eczema, provides for a rating of 0 percent where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  Id.

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

2. Factual Background

The Veteran's service treatment records show multiple notations of the Veteran reporting for treatment for his pilonidal disease.  

In October 2004, the Veteran was treated for an anal cyst by the VA and was admitted to general surgery.

In January 2009, the Veteran was provided treatment for a perianal boil, with the VA examiner noting a long history of these.

In November 2013, VA treatment records show that the Veteran had to be rescheduled for a knee surgery due to a rectal abscess.
The Veteran was provided with a skin disease examination by the VA in July 2013.  The VA examiner diagnosed the Veteran with pilonidal disease.  The examiner noted that the Veteran's condition did not cause disfigurement of the head, face or neck.  She also noted that the Veteran has not been treated with oral or topical medications in the past 12 months for any skin condition.  No debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or todic epidermal necrolysis was found.  The infection of the skin was noted to be less than 5 percent of the approximate total body area. 

At the May 2015 Board hearing, the Veteran reported that he uses different types of antibiotics for his pilonidal disease.  He said he has taken cortisone for treatment and has had 14 surgeries for his cysts thus far.

In December 2015, the Veteran was again provided with treatment by the VA for a pilonidal cyst.



3. Analysis

The Veteran contends that his service-connected pilonidal disorder is more disabling than currently evaluated.  

Considering the collective medical and lay evidence discussed above, the Board finds that at no point during the appellate period has the Veteran's pilonidal disease warranted a compensable rating.

While the Veteran's medical treatment records detail frequent treatment for his pilonidal disease, nothing in the treatment records show that at least 5 percent of the body was affected by his condition.  Additionally, the record does not show that the Veteran was provided with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Although the Veteran reported taking cortisone to treat his pilonidal disease at the May 2015 Board hearing, the Veteran's medical records do not support this contention.  There is no indication in the Veteran's medical record that he was prescribed or taking a corticosteroid.

As the July 2013 VA examiner noted that there was no disfigurement of the head, face or neck, a rating under DC 7800 does not apply here.

Additionally, there is nothing in the medical record to suggest that the Veteran has suffered from scarring resulting from his pilonidal disease in order to rate him under DCs 7801, 7802, 7803, 7804, or 7805.

Accordingly, the Board finds that the Veteran is not entitled to a compensable rating for his pilonidal disease.

IV. TDIU

A. Rules and Regulations

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

B. Factual Background

The Veteran is service-connected for mood disorder at 70 percent from September 4, 2012 (as a result of the decision above); osteoarthritis, right knee at 30 percent from March 10, 2009; degenerative joint disease cervical spine with spondylosis and intervertebral disc syndrome at 20 percent from March 10, 2009; degenerative disc disease with intervertebral disc syndrome at 20 percent from March 10, 2009; radiculopathy, left upper extremity (non-dominant) associated with degenerative joint disease cervical spine with spondylosis and intervertebral disc syndrome at 0 percent from March 10, 2009 and at 20 percent from August 27, 2015; radiculopathy, right upper extremity (dominant) associated with degenerative joint disease cervical spine with spondylosis and intervertebral disc syndrome at 0 percent from March 10, 2009 and at 20 percent from August 27, 2015; patellar dislocation and subluxation, right knee at 10 percent from March 10, 2009; patellar dislocation and subluxation, left knee at 10 percent from March 10, 2009; osteoarthritis, left knee at 10 percent from March 10, 2009; radiculopathy, left lower extremity associated with degenerative disc disease with intervertebral disc syndrome at 10 percent from February 2016; seborrheic dermatitis as noncompensable from August 20, 1983; and pilonidal disease as noncompensable from September 4, 2012.

The record reveals that the Veteran last worked in February 2009 as a yacht captain.  The Veteran was employed as a yacht captain from December 2003 to February 2009.  The Veteran's education includes 4 years of high school, and no additional education or training.  See VA Form 21-8940 from May 2015.

At the Veteran's May 2012 knee and lower leg conditions VA examination, the examiner noted that the Veteran's knee and/or lower leg conditions impacted his ability to work because this condition would prevent physical employment but not sedentary employment. 

In the Veteran's July 2013 VA skin diseases examination, the VA examiner noted that the Veteran's skin condition did not impact his ability to work.

In a February 2016 VA back examination, the VA examiner noted that the Veteran's thoracolumbar spine condition impacts his ability to work because he has physical limitations with prolonged standing and sitting.

In a February 2016 VA neck examination, the VA examiner noted that the Veteran's neck condition impacts his ability to work because he has physical limitations with increased neck movements.

The Veteran submitted a private vocational assessment by a vocational rehabilitation consultant in January 2017.  After a thorough review of the Veteran's medical record and employment history, the consultant opined that the Veteran would not have been able to perform even an unskilled significantly gainful occupation on a consistent basis since March 2009.  The consultant based this opinion on the chronicity and permanency of the Veteran's severe service-connected chronic pain of the low back with radiculopathy into his left lower extremity; chronic neck pain with radiculopathy into the bilateral upper extremities; bilateral knee conditions, which have resulted in significant functional limitations of his upper extremities and in ability to stand and walk without a cane since 2009, combined with the GAF scores set forth within his psychiatric/mental health records since that time.

C. Analysis

After a careful review of the evidence of record, the Board finds that the evidence indicates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.

The evidence of record reflects that the Veteran has consistently reported that he was unable to work due to his service-connected disabilities.  Additionally, the VA examiners in the May 2012 knee and lower leg conditions exam, February 2016 back and neck exams all noted that the Veteran's ability to work was impacted by his service-connected conditions.  

The Board also finds the private vocational assessment from January 2017 to be highly probative in this case.  The vocational rehabilitation consultant thoroughly reviewed the Veteran's medical record and employment history before opining that he has not been able to perform even an unskilled significantly gainful occupation on a consistent basis since March 2009.

Accordingly, given the severity of the Veteran's mood disorder and his physical limitations due to his multiple service-connected disabilities in combination with his education and work history, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient . . . .  The test is whether a particular job is realistically within the physical and mental capabilities of claimant").  After a careful review of the evidence of record, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation since September 4, 2012, i.e., the date that he became schedularly eligible for a TDIU.  Thus, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. §§  1155, 5110(b)(2); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to an initial disability evaluation of 70 percent, but not higher, for mood disorder is granted from September 4, 2012, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial compensable disability rating for pilonidal disease is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


